Citation Nr: 1021583	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a foot 
disease and/or injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for residuals of a 
groin injury.  

4.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to June 
1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Hartford, 
Connecticut, VA Regional Office (RO).  

This case has previously come before the Board.  In July 
2009, the matters were remanded to the agency of original 
jurisdiction (AOJ) to afford the Veteran a hearing.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge in Washington, D.C., via videoconference in November 
2009.  A transcript of the hearing has been associated with 
the claims file, and the case has been returned to the Board 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he has residual disability due to 
injuries sustained during service.  At the hearing, the 
Veteran testified that he has had continuous symptoms, to 
include pain, as a result of in-service injuries to the feet, 
back, groin, and neck.  Transcript at 4-10 (2009).  In this 
case, the Board finds that further development is necessary 
for a determination in regard to the issues on appeal.  

The October 1996 service entrance shows that the spine and 
musculoskeletal system, abdomen and viscera, and 
genitourinary system were normal.  A hyperpigmented scar on 
the left "LCB" and asymptomatic, mild pes planus were 
noted.  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304(b) (2009).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.306(b) (2009).

With regard to the Veteran's feet in particular, the Board 
notes that a December 1996 service treatment record shows a 
diagnosis of plantar fasciitis, and a January 1997 record 
reflects complaints of blisters on the feet and a corn on the 
right foot was identified.  The Veteran testified that, 
during boot camp, he was issued boots that were a size and a 
half too small, which pinched together his toes and feet and 
resulted in his feet bleeding.  Transcript at 7-8 (2009).  In 
addition, he stated that he acquired a rash/skin disease on 
his feet during boot camp, possibly of an African etiology, 
which causes the skin to be raw between his toes and spreads 
to his hands when he touches it.  Id. at 8-9.  The May 1997 
separation examination report shows that the Veteran's feet 
were normal and that he had been treated for plantar 
fasciitis with complaints of intermittent pain in the arches 
on December 6, 1996.  On the accompanying medical history, 
the Veteran indicated that he had or had had foot trouble.  
It was also noted that, during boot camp, his boots injured 
his feet and that he was still having problems with his feet.  

With regard to the Veteran's low back, the Board notes that a 
service treatment record dated in March 1997 reflects 
complaints of an onset of low back pain with lifting paint 
cans and painting for two days in a row.  The examiner 
reported tenderness to palpation on the right side with 
palpable muscle spasms radiating into the flank musculature.  
Full range of motion with increased discomfort on flexion 
greater than 55 degrees was noted, as well as flexion limited 
to 60 degrees.  The assessments were muscular low back pain 
and acute mechanical low back pain.  An April 1997 record 
notes that the Veteran had not been going to physical therapy 
as previously recommended for back pain and the assessment 
was mechanical low back pain and lumbar spasm.  Records, 
dated in May 1997, reflect complaints of lower to mid back 
pain of a precordial onset with a lifting injury in March.  
Full range of motion with a normal heel-to-toe walk was 
reported, and vague paraspinous muscle tenderness with spasm 
was noted.  The assessment was mechanical back pain.  A May 
1997 consultation report notes that x-ray examination of the 
back was normal and that the Veteran had an upright posture 
with mildly decreased lumbar lordosis, a slumped sitting 
posture, and no pelvic obliquity.  Lumbar spine flexion with 
fingertips was reported to be to the mid third of the tibia 
with decreased reverse of the lumbar curve and mild soreness 
at the extremes of range on both single and repeated motions.  
Extension was approximately 20 degrees with only mild 
discomfort noted at the extremes of range of motion, and the 
assessment was low back pain.  

The May 1997 separation examination report shows that the 
spine and musculoskeletal system were normal and initial 
treatment for low back pain was noted in March 1997 followed 
by intermittent back pain.  On the accompanying medical 
history, the Veteran indicated that he had or had had 
recurrent back pain.  It was noted that he was on light duty 
and undergoing physical therapy for a pulled back muscle with 
spasm in the lower back with limited motion and ongoing pain 
interfering with activities.  It was further noted that he 
had had a back injury.  

Additionally, a post-service private record, dated in 
September 1998, reflects complaints of back pain since 
separation from service.  Indeed, in this regard, the Board 
acknowledges the Veteran's recent testimony that he has had 
post-service treatment for his back, to include range of 
motion testing.  Transcript at 4 (2009).  These records have 
not been associated with the claims file.  

With regard to the Veteran's groin, the Board notes that 
service treatment records dated in December 1996 reflect 
complaints of genital pain as a result of slipping and 
sliding into a pole while mopping.  It was noted that the 
Veteran was found lying supine in distress pain, unable to 
get up and walk, and was transported via gurney to the 
emergency room.  The pain was noted to be located in the 
right thigh and in all areas of the genitals with a throbbing 
sensation in the scrotum.  The records reflect complaints of 
pain on the testes and some pain with urinating, and the 
genitalia and testes were noted to be descended with no 
scrotal swelling.  The assessments were blunt injury to the 
perineum, and contusion/strain of the testes and perineum.  
Records, dated in April 1997, reflect complaints of stomach 
cramps, as well as vague and diffuse lower quadrant 
tenderness, and the assessment was viral syndrome.  A May 
1997 record reflects complaints of stomach pain, cramps and 
diarrhea, and the assessment was gastroenteritis/viral 
syndrome.  

The May 1997 separation examination report shows that the 
abdomen and viscera, and genitourinary system were normal.  
The testes were noted to be descended, no masses or 
tenderness to palpation were reported, and a scar on the left 
abdomen was noted.  On the accompanying medical history, the 
Veteran indicated that he had or had had stomach, liver, or 
intestinal trouble.  He denied having or having had a 
rupture/hernia, and frequent or painful urination.  In 
addition, it was noted that in January 1997, he went to the 
hospital for a blunt injury to the groin and as a result was 
placed on light duty.  

The Veteran testified that he has missed work to a disorder 
of the groin and indicated that he has had relevant post-
service treatment, to include for bladder and kidney 
infections.  Transcript at 12-13 (2009).  The Board notes 
that the post-service treatment records in that regard are 
not associated with the claims file.  

With regard to the Veteran's neck, the Board notes that the 
May 1997 separation examination report shows that his spine 
and musculoskeletal system were normal and that it was noted 
that the upper extremities were abnormal with crepitus in the 
shoulders on rotation, and a left neck scar was identified.  
The examiner reported that, 'popping shoulders' existed prior 
to service entrance.  On the accompanying medical history, 
the examiner noted a head injury sustained in association 
with falling and hitting his head on the grass on May 28, 
1997, and a neck injury was noted.  A June 1997 record 
reflects complaints of neck pain in association with a fall 
the day before.  The assessment was left-sided spasmodic 
torticollis.  The Veteran testified that he has knots on both 
sides of his neck with cracking and popping, resulting in 
headaches and that he has had treatment at a hospital for his 
neck.  Transcript at 9 (2009).  Post-service hospital records 
related to the neck are not associated with the claims file.  
The Board notes that a March 2001 private treatment records 
reflect complaints of discomfort in the neck since having 
been punched in the jaw and an injury to the 
acromioclavicular joint of the right shoulder due to a fall.  
Good mobility of the cervical area with pain at extremes of 
motion was noted.  

In this case, there is insufficient evidence upon which to 
base a determination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Of particular significance to the Board in 
this matter are the pertinent in-service and post-service 
symptomatology.  Based on the current evidentiary posture, 
the Board concludes that the Veteran should be afforded a VA 
examination(s) to determine the nature, extent, and etiology 
of any foot, back, groin, and neck disability that he may 
have.  In this regard, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to include flat 
feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information forms where 
necessary, obtain copies of records of 
foot, low back, groin, and neck treatment 
that the Veteran has received since his 
separation from service in June 1997.  All 
efforts in this regard should be 
documented in the claims file.  Any 
available previously unobtained records 
should be associated with the claims file.  

2.  Then, accord the Veteran an 
appropriate VA examination(s) to determine 
the nature, extent, and etiology of any 
foot, low back, groin, and neck disability 
that he may have.  The claims file should 
be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  

With regard to any foot or neck disability 
shown on examination, the VA examiner 
should opine as to whether any such 
identified disorder clearly and 
unmistakably (obvious and manifest) 
existed prior to service entrance.  If so, 
the examiner should also express an 
opinion as to whether any such 
pre-existing disability clearly and 
unmistakably (obvious and manifest) was 
chronically worsened during service.  For 
any foot or neck disability found not to 
have existed prior to service enlistment, 
the examiner should opine as to whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any such 
identified foot or neck disorder is 
related to active service.  

For any low back or groin disorder shown 
on examination, the examiner shoulder 
opine as to whether it is "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any such identified disability is 
related to active service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

3.  Following completion of the above 
instructions, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issued, 
and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


